DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 28 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11-16, 18-24, and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. EP 3,471,325 A1 (hereinafter referred to as “Kim”). Note Kim was cited by the applicant in the IDS received 28 January 2021.
As to claims 1, 9, 16, and 24, Kim teaches a method of wireless communication comprising:
receiving, by a user equipment (UE) from a base station (BS), a random access channel (RACH) response message as part of a RACH procedure (¶78);
decoding, by the UE, a physical downlink control channel (PDCCH) of the RACH response message transmitted in a common search space to obtain downlink control information (DCI) from the PDCCH (¶¶77-79 and 81-83; figure 9);
determining, by the UE, a scheduled physical downlink shared channel (PDSCH) from among a plurality of PDSCH channels and a downlink modulation reference signal (DMRS) resource configuration for the UE from among a plurality of DMRS resource configurations in a configuration field of the DCI, each DMRS resource configuration corresponding to a different PDSCH channel from among the plurality of PDSCH channels (¶¶77-79 and 81-83; figure 9);
demodulating, by the UE, the scheduled PDSCH based on the DMRS resource configuration identified by the DCI; and
decoding, by the UE based on the determining, the scheduled PDSCH identified by the DCI to obtain a random access response (RAR) message from the BS (¶¶77 and 81-84; figure 9).
	As to claims 3, 11, 18, and 26, Kim teaches the method of claim 1, wherein the scheduled PDSCH comprises a unicast RAR message for the UE, the method further comprising:
descrambling, by the UE, the RAR message with a UE-specific signature (¶¶27-29, 74-83; figure 9).
As to claims 4, 12, 19, and 27, Kim teaches the method of claim 1, wherein the scheduled PDSCH comprises a multicast RAR message for a plurality of UEs including the UE, the method further comprising:
descrambling, by the UE, the multicast RAR message with a temporary group identifier; and
locating, by the UE, the RAR message for the UE from among a plurality of UE-specific RAR messages multiplexed in the multicast RAR message (¶¶27-29, 74-83; figure 9).
As to claims 5, 13, 20, and 28, Kim teaches the method of claim 1, wherein the RACH procedure comprises a two-step RACH procedure and the RACH response message comprises message B based on the BS having detected one or both of a preamble and a payload from message A from the UE (¶¶27-29, 74-83; figure 9).
As to claims 6, 13, 21, and 28, Kim teaches the method of claim 5, further comprising:
descrambling, by the UE, a cyclic redundancy check (CRC) of the PDCCH with a message B radio network temporary identifier (msgB-RNTI) (¶¶27-29, 74-83; figure 9).
As to claims 7, 14, 22, and 29, Kim teaches the method of claim 5, wherein the decoding further comprises:
obtaining, by the UE from the scheduled PDSCH, a first RAR message type as the RAR message based on the BS detecting the preamble from message A, the first RAR message type comprising a PUSCH grant; and
obtaining, by the UE from the scheduled PDSCH, a second RAR message type as the RAR message based on the BS detecting the preamble and the payload from message A (¶¶27-29, 74-83; figure 9).
As to claims 8, 15, 23, and 30, Kim teaches the method of claim 7, further comprising:
retransmitting, by the UE using the PUSCH grant, the payload to the BS based on obtaining the first RAR message type, wherein the RACH procedure comprises a two-step RACH procedure (¶¶27-29, 74-83; figure 9).

Allowable Subject Matter
Claims 2, 10, 17, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Yang et al., US 2021/0329703 A1 – Method and Apparatus for Transmitting or Receiving Wireless Signal in Wireless Communication System
Tsai et al., US 2019/0261431 A1 – QCL in RACH Different from That in Other Signals

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469